In a libel action, in which the second cause of action is by the plaintiff Raymond Galore, individually, and the first cause of action is by the said plaintiff Raymond Galore in his *878representative capacity as president of the AFL-CIO local union described in the title, the said Calore, in his representative capacity, appeals: (1) from so much of an order of the Supreme Court, Westchester County, dated February 25, 1963, granting the defendants’ motion to dismiss the entire complaint for legal insufficiency (former Rules Civ. Prae., rule 106, subd. 4), as dismissed the first cause of action; and (2) from the judgment of said court, entered March 15, 1963 upon said order, dismissing the complaint. Order, insofar as appealed from, and judgment, reversed, with one bill of $10 costs and disbursements; defendants’ motions to dismiss the complaint denied as to the first cause of action; and action severed as to such cause of action. Defendants’ time to serve their answers to the complaint, insofar as it relates to the first cause of action, is extended until 30 days after entry of the order hereon. In our opinion, the allegedly false publications complained of in the first cause of action are susceptible of meaning that the Union Local 664, of which the plaintiff is president, was guilty of anti-Negro discrimination against its members. In view of the temper of the times and the current of contemporary public opinion, we deem such a charge, when falsely made against a labor union, to be libelous per se (cf. Mencher v. Chesley, 297 N. Y. 94, 100; Kirkman v. Westchester Newspapers, 287 N. Y. 373, 380-381). Beldock, P. J., Ughetta, Christ, Brennan and Hill, JJ., concur.